Case 3:21-cv-01099-TAD-KDM Document 23 Filed 08/20/21 Page 1 of 1 PageID #: 469




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 LYNETTA JACKSON                                       CASE NO. 3:21-CV-01099

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 AXEL CHARLES ET AL                                    MAG. JUDGE KAYLA D. MCCLUSKY


                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 20] having been

 considered, together with the written objections [Doc. Nos. 21; 22] thereto filed with this Court,

 and, after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct,

        IT IS ORDERED that Plaintiff’s Motion to Remand and Supplemental Motion to

 Remand [Doc. Nos. 9; 14] are DENIED.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

 against defendants Michael Baker and Anpac Louisiana Insurance Co. are DISMISSED,

 WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s motion for attorney’s fees [Doc. No. 9] is

 DENIED.

        Monroe, Louisiana, this 20th day of August, 2021.




                                                                  Terry A. Doughty
                                                             United States District Judge
